Name: Council Decision of 25 November 1996 concerning the extension of common position 95/544/CFSP on Nigeria
 Type: Decision
 Subject Matter: international affairs; NA;  political framework;  migration;  Africa;  rights and freedoms
 Date Published: 1996-12-04

 Avis juridique important|31996D0677Council Decision of 25 November 1996 concerning the extension of common position 95/544/CFSP on Nigeria Official Journal L 315 , 04/12/1996 P. 0003 - 0003COUNCIL DECISION of 25 November 1996 concerning the extension of common position 95/544/CFSP on Nigeria (96/677/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Whereas, on 4 December 1995, the Council defined common position 95/544/CFSP (1) on Nigeria;Whereas by common position 96/361/CFSP (2) the said common position 95/544/CFSP on Nigeria has been extended until 4 December 1996;Whereas in the light of the considerations in paragraph 3 of the said common position 95/544/CFSP, the said common position should be further extended,HAS DECIDED AS FOLLOWS:1. Common position 95/544/CFSP shall be extended until 4 June 1997.2. This Decision shall be published in the Official Journal.Done at Brussels, 25 November 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 309, 21. 12. 1995, p. 1.(2) OJ No L 143, 15. 6. 1996, p. 1.